                 Case 19-13384-LMI        Doc 61     Filed 08/28/19      Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov

In re:                                                 Case No. 19-13384-BKC-LMI
                                                       Chapter 13
DONNA MARIE PREUDHOMME

                        Debtor       /

         DEBTOR’S OBJECTION TO CLAIM NO.: 4 ON SHORTENED NOTICE
                          FILED BY CFCFG. LLC

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor
objects to the following claim filed in this case:
     Claim     Name of           Amount of       Basis for Objection      Recommended Disposition
     No:       Claimant          Claim
     4         CFCFG, LLC        Secured         This claim is a          Claim should be STRICKEN
                                 claim of        duplicate of Claim 1.    and Disallowed.
                                 38,575.64



The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: 8/28/2019
                                                             /s/
                                                      MILLER & FUNCIA, P.A.
                                                      9555 N. Kendall Drive Suite 211
                                                      Miami, FL 33176
                                                      Telephone 305-274-2922
                                                      millerandfunciapa@gmail.com
                                                      Jose P. Funcia, Esq. – FBN 698210
LF-70 (rev. 12/01/09)
                       Case 19-13384-LMI       Doc 61      Filed 08/28/19        Page 2 of 2




                                 CERTIFICATE OF SERVICE AND
                     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 9073-1(D)

       I certify that true copies of DEBTOR’S OBJECTION TO CLAIM NO.: 4 ON SHORTENED
NOTICE FILED BY CFCFG, LLC and COURT GENERATED NOTICE OF HEARING was
served on August 28, 2019 as follows:

Electronically

Jose P Funcia on behalf of Debtor Donna Marie Preudhomme
millerfunciaecf2@gmail.com,, millerandfunciapa@ecf.inforuptcy.com

Jennifer Laufgas on behalf of Creditor ETRADE Bank
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Jennifer Laufgas on behalf of Creditor Etrade Bank
ecfflsb@aldridgepite.com, jlaufgas@ecf.courtdrive.com

Nancy K. Neidich
e2c8f01@ch13miami.com, ecf2@ch13miami.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Kelly K Roberts on behalf of Creditor Vida Capital Group, LLC
KROBERTSLAW@GMAIL.COM, robertskr88423@notify.bestcase.com

John C Spaccarotella on behalf of Creditor United States of America, IRS
john.spaccarotella@usdoj.gov, shannon.patterson@usdoj.gov;milton.pacheco@usdoj.gov;giovanni.coutard@usdoj.gov

Via First Class Mail

CFCFG, LLC
P. O. Box 12220
Reno, NV 89510

Via Certified Mail

Main Street Asset Solutions, Inc.
C/O Corporation Service Company, Reg. Agent
1201 Hays Street
Tallahassee, FL 32301-2525
Certified No.: 7019 0140 0000 5849 8532

                                                            Law Offices of
                                                            Miller & Funica, P.A.
                                                            Attorney for Debtor(s)
                                                            9555 N. Kendall Drive Suite 211
                                                            Miami, FL 33176
                                                            305-274-2922

                                                            /s/ Jose P. Funcia
                                                            Jose P. Funcia, Esq.
                                                            Florida Bar Number: 0698210
